t c memo united_states tax_court steve lacy lowe and janice marie lowe petitioners v commissioner of internal revenue respondent docket no filed date r determined tax deficiencies and accuracy-related_penalties pursuant to sec_6662 i r c for ps’ and tax years ps and r dispute whether ps are entitled to business_expense deductions in excess of gross_income from their bass fishing contest activity held ps are not entitled to the excess business_expense deductions but are not liable for the sec_6662 i r c accuracy-related_penalties for and steve lacy lowe and janice marie lowe pro sese halvor r melom for respondent memorandum findings_of_fact and opinion wherry judge this case is before the court on a petition for redetermination of alleged federal_income_tax deficiencies that respondent determined for petitioners’ and tax years respondent issued petitioners a notice_of_deficiency on date petitioners then filed a timely petition with this court on date a trial was held on date in los angeles california respondent concedes that petitioners substantiated all of their claimed income and expenses for the years at issue the issue for decision is whether petitioners are entitled to deductions claimed on their schedule c profit or loss from business to the extent they exceed their gross_income from those activities more specifically the issue is whether petitioner husband mr lowe was engaged in his bass fishing activity for profit see sec_183 findings_of_fact some of the facts have been stipulated and the stipulated facts and the accompanying exhibits are hereby incorporated by reference into our findings petitioners were married and filed joint form sec_1040 u s individual_income_tax_return for and 1except as otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for the tax years at issue and all rule references are to the tax_court rules_of_practice and procedure petitioners resided in california when they filed their petition during the years at issue petitioner wife mrs lowe worked full time as a controller for fry steel co where she has worked for over years she earned dollar_figure and dollar_figure in and respectively with an additional dollar_figure per year for taking notes at the board_of directors meetings from to mr lowe’s only occupation was improving petitioners’ home for which he received no income mr lowe has fished for as long as he can remember fishing only recreationally before mr lowe became interested in tournament fishing in when he attended a fishing tournament with a first-place prize of dollar_figure in mr lowe fished in tournaments run by either american bass flw strem series or western outdoor news won and reported gross_income on petitioners’ schedule c of dollar_figure in mr lowe fished in tournaments run by those same organizations and reported dollar_figure of gross_income the entry fees ranged from dollar_figure to dollar_figure with an additional dollar_figure for a co- angler amateur in flw events when entering american bass or won tournament team events mr lowe would list his wife as his co-angler teammate and pay her entry fee although she would not actually compete in these events mr lowe would single-handedly take on the rest of the competitors most or all of whom presumably took advantage of the rules to compete as two-member teams to win or place mr lowe had to catch more fish with one hook and line than his competition could catch with two hooks and lines the first-place prizes ranged from dollar_figure up to dollar_figure and in some instances a boat valued by petitioners at dollar_figure depending on the tournament if a competitor won sufficient points during the year that competitor might qualify for a yearend national fish-off tournament where first place would pay dollar_figure mr lowe was diagnosed with cancer on date and underwent chemotherapy from date through date he did not participate in any fishing tournaments in petitioners have a voluminous library of magazines newspapers books and videotapes on bass fishing mr lowe reads about and studies fishing or hours a night mr lowe was a regular card-carrying member of american bass-professional bass tournament angler flw outdoors and us anglers choice in earlier and or later years and may although the record is unclear have also been a member of these organizations in and mr lowe consulted friends including aaron martens about making money in sports fishing and becoming successful in this business one important aspect of making a profit in the competitive sport fishing_business is obtaining commercial sponsorships to supplement winnings or reduce expenses towards the end of mr lowe consulted kevin vandam a leading money winner in the bass fishing industry and denny brauer one of the largest money winners in the business on how to make his business more profitable mr lowe was told that the best way to hook and land a sponsor was to win a major tournament mrs lowe a professional bookkeeper assisted mr lowe in his recordkeeping mr lowe did not keep a separate bank account for the activity and he has no other source of earned_income mr lowe has several sponsors and receives dollar_figure worth of lures each year from his sponsors on their through schedules c mr lowe listed his principal business or profession as professional fishing from to petitioners reported on their federal_income_tax returns the following amounts of mrs lowe’s salary income gross_income from the fishing activity expenses from the fishing activity net_profit_or_loss from the fishing activity and taxable_income mrs lowe’s salary income dollar_figure big_number big_number big_number gross_income from fishing activity dollar_figure big_number big_number big_number year expenses from fishing activity dollar_figure big_number big_number big_number net_profit_or_loss from fishing activity dollar_figure big_number big_number big_number taxable_income dollar_figure big_number big_number big_number opinion i mr lowe’s profit objective respondent contends that the losses related to mr lowe’s fishing activity were not deductible because the fishing activity was not engaged in for profit within the meaning of sec_183 sec_183 generally disallows deductions attributable to activities not engaged in for profit sec_183 defines an activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 the court_of_appeals for the ninth circuit to which an appeal in this case would lie absent stipulation to the contrary has held that an activity is engaged in for profit if the taxpayer’s predominant primary or principal objective in engaging in the activity was to realize an economic profit independent of tax savings 4_f3d_709 9th cir affg tcmemo_1991_212 sec_1 b income_tax regs sets forth a nonexclusive list of factors to be considered in evaluating a taxpayer’s profit objective the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any from the activity the financial status of the taxpayer and elements of personal pleasure or recreation none of these factors is determinative in the evaluation of profit objective nor is the number of these factors for or against the taxpayer necessarily conclusive in that respect 72_tc_411 affd without published opinion 647_f2d_170 9th cir sec_1_183-2 income_tax regs all facts and circumstances with respect to the activity must be taken into account sec_1_183-2 income_tax regs the manner in which the taxpayer carries on the activity the fact that the taxpayer carries on the activity in a businesslike manner may indicate that the activity is engaged in for profit sec_1_183-2 income_tax regs three common inquiries are considered in this context whether the taxpayer maintained complete and accurate books_and_records for the activity whether the taxpayer conducted the activity in a manner substantially_similar to those of other comparable activities that were profitable and whether the taxpayer changed operating procedures adopted new techniques or abandoned unprofitable methods in a manner consistent with an intent to improve profitability giles v commissioner tcmemo_2005_28 sec_1_183-2 income_tax regs the first subfactor considers whether mr lowe maintained complete and accurate books_and_records of the activity mr lowe retained the receipts from expenses related to the fishing activity and then transcribed those expenses into a handwritten ledger organized by expense category no similar documents concerning the income from the activity were introduced into evidence when mr lowe was asked whether he maintained records of his income he explained yes but it must have been misplaced in the hurry to get everything and my evidence together at trial mr lowe explained that mrs lowe is a professional bookkeeper and that she assisted mr lowe in his recordkeeping however there is little evidence that the minimal books_and_records that were kept were kept for the purpose of cutting expenses increasing profits and evaluating the overall performance of the operation see golanty v commissioner supra pincite petitioners stipulated that they prepared no records reports forecasts schedules analyses or other documents for the activity mr lowe did not maintain a separate bank account for the activity nor is there any mention in the record of a business plan while petitioners kept a written ledger of the expenses of the activity they did not prepare any business or profit plans profit or loss statements balance sheets or financial break-even analyses for the activity see dodge v commissioner tcmemo_1998_89 affd without published opinion 188_f3d_507 6th cir we conclude this subfactor is neutral as to the second subfactor mr lowe opined that he carries on his fishing activity in the same manner as all the other professionals in the united_states there is no evidence in the record to corroborate that mr lowe had been successful in other business activities or that he carried on the fishing activity in a manner substantially_similar to activities of the same nature that were profitable this subfactor favors respondent the third subfactor asks whether petitioners changed operating procedures adopted new techniques or abandoned unprofitable methods in a manner consistent with an intent to improve profitability mr lowe looked back over the years and seen sic that the profit margin is much more better sic for the larger tournaments he explained he is presently only fishing in tournaments that exceed dollar_figure dollar_figure dollar_figure cash a dollar_figure boat mr lowe also explained that he was always acquiring and trying to acquire sponsors and learning in order to improve his business’ profitability we have previously found that working to acquire corporate sponsorship may indicate a profit_motive sleeper v commissioner tcmemo_1997_367 although respondent asserts that mr lowe did not receive money from any of his sponsors only discounted tackle free bait and line the taxpayer in sleeper was not paid in cash either but allowed to purchase lures at a discount id by fishing in higher paying tournaments talking to expert fishermen as discussed below and working to acquire sponsors mr lowe changed operating procedures in a manner that would bring about a material_change in the profitability of his activity see golanty v commissioner supra pincite this subfactor favors petitioners mr lowe viewed himself as a professional bass fisherman carrying on the activity in a manner similar to other fishing activities carried on for profit and made changes with an intent to improve profitability his recordkeeping system is less than desirable and was apparently not used to analyze the financial aspects of the business and adequately address profitability we conclude that mr lowe carried on the fishing activity in a manner that was businesslike in some respects but not others this factor is neutral the expertise of the taxpayer or his advisers preparation for the activity by extensive study of its accepted business economic and scientific practices or consultation with those who are expert therein may indicate that the taxpayer has a profit_motive where the taxpayer carries on the activity in accordance with such practices sec_1 b income_tax regs we have no doubt that mr lowe is and was before undertaking his competitive fishing activities an accomplished bass fisherman he has certainly engaged in an extensive study of the sport as evidenced by his collection of books magazines newspapers and videos as well as by the fact that he studie sec_2 to hours a night none of the titles of the magazines newspapers books or videos suggest that they are specifically intended to address the economics or business of profitably fishing for bass competitively nevertheless since mr lowe sought to win tournaments to improve the profitability of this activity improving his fishing abilities was tantamount to improving the profitability of his business mr lowe was a skilled fisherman winning at least two tournaments in and three tournaments in mr lowe also consulted expert professional fishermen to improve profitability he testified that towards the end of he consulted with denny brauer and kevin vandam for about minutes with each discussing what he should do to proceed a little bit further into the business to make myself more profitable respondent contends that this advice was received at the end of the last year at issue and therefore it was too late for mr lowe to act on that advice however his seeking this advice demonstrates that mr lowe intended to continue the activity while making it profitable and tends to show that he viewed this activity as more than a hobby mr lowe studied the art of bass fishing he won tournaments and sought expert advice this factor favors petitioners the time and effort expended by the taxpayer in carrying on the activity the fact that the taxpayer devotes much of his personal time and effort to carrying on an activity particularly if the activity does not have substantial personal or recreational aspects may indicate an intention to derive a profit a taxpayer’s withdrawal from another occupation to devote much of his energies to the activity may also be evidence that the activity is engaged in for profit sec_1_183-2 income_tax regs mr lowe clearly devotes a substantial amount of time to his fishing activity possibly up to hours per week he notes that the fishing activity is his only job and that he has no other income respondent concedes that this factor favors petitioners the expectation that assets used in the activity may appreciate in value the term ‘profit’ encompasses appreciation in the value of assets such as land used in the activity sec_1_183-2 income_tax regs at trial mr lowe admitted that none of his equipment which in fact depreciates or other assets used in the fishing activity will increase in value this factor weighs in favor of respondent the success of the taxpayer in carrying on other similar or dissimilar activities the fact that the taxpayer has engaged in similar activities in the past and converted them from unprofitable to profitable enterprises may indicate that he is engaged in the present activity for profit even though the activity is presently unprofitable sec_1_183-2 income_tax regs petitioners did not address this factor at trial and there is no evidence that mr or mrs lowe carried on any successful businesses in a manner substantially_similar to that of the fishing activity this factor favors respondent the taxpayer’s history of income or losses with respect to the activity a series of losses during the initial or start-up stage of an activity may not necessarily be an indication that the activity is not engaged in for profit however where losses continue to be sustained beyond the period which customarily is necessary to bring the operation to profitable status such continued losses if not explainable as due to customary business risks or reverses may be indicative that the activity is not being engaged in for profit sec_1_183-2 income_tax regs in the years at issue petitioners claimed dollar_figure in losses from an activity that has never been profitable mr lowe argues that the years at issue were well within the startup stage of the activity mr lowe has been a professional bass fisherman since and petitioners have reported income and expenses related to the fishing activity since therefore if the activity began in it was only in its third and fourth years of existence during the years at issue we have previously indicated that years was an acceptable startup_period for charter boat fishing activities see busbee v commissioner tcmemo_2000_182 zwicky v commissioner tcmemo_1984_471 while competitive freshwater sport fishing is a different activity we think a 5-year startup_period is not excessive mr lowe explained that the money comes at the end you reap the benefits when everything falls into place he does not believe there’s a measuring stick as to how long it takes five six seven years while we do not agree that the startup_period is as open-ended as he contends it appears that his activity was still in the startup stage we are concerned that mr lowe has equivocated from time to time as to how much longer he will continue his fishing activity before determining whether to sell or abandon it he ascribed this inconsistency in his correspondence and statements to respondent to his mental confusion resulting from his cancer treatment at trial mr lowe observed that his earnings had increased every year until the effects of the cancer forced him to quit this is substantiated by petitioners’ tax returns and helps to demonstrate that the activity was still growing during the startup phase because the fishing activity has never made a profit but was still in the startup stage during the years at issue we find this factor neutral the amount of occasional profits if any from the activity the amount of profits in relation to the amount of losses_incurred and in relation to the amount of the taxpayer’s investment and the value of the assets used in the activity may provide useful criteria in determining the taxpayer’s intent sec_1_183-2 income_tax regs a n opportunity to earn a substantial ultimate profit in a highly speculative venture is ordinarily sufficient to indicate that the activity is engaged in for profit even though losses or only occasional small profits are actually generated id the fishing activity has yet to reel in any profits however mr lowe believed that he could make a substantial amount of money if he won a tournament if mr lowe’s primary or principal objective was to make a profit it is not necessary for him to show that his primary objective was reasonable see sec_1_183-2 income_tax regs mr lowe believed that it was time to reap the harvest of his prior investment the court has previously found that the mere aspiration and qualification to win large cash prizes does not necessarily mean that the activity was engaged in for profit see peacock v commissioner tcmemo_2002_122 the activity must have been engaged in with the objective to make a profit id mr lowe certainly wanted his fishing activity to earn money however even a hobbyist may not want to lose money on his activity we have also previously found that a bass fishing activity where the winnings were in excess of the tournament entry fees offered no basis for concluding that he the taxpayer would ever show a profit from tournament fishing after also considering travel costs and the depreciation of the equipment hoy v commissioner tcmemo_1991_575 mr lowe’s winnings were never close to covering his entry fees let alone his travel costs and the depreciation on his equipment we find this factor favors respondent the financial status of the taxpayer substantial income from sources other than the activity particularly if the losses from the activity generate substantial tax benefits may indicate that the activity is not engaged in for profit especially if there are personal or recreational elements involved sec_1_183-2 income_tax regs mrs lowe earned substantial income from her job at fry steel co and the losses from mr lowe’s fishing activity resulted in substantial tax benefits during the years at issue mrs lowe earned an average of about dollar_figure a year from her job and petitioners were able to deduct an average of about dollar_figure per year on their joint federal_income_tax returns due to mr lowe’s fishing activity losses mr lowe was not employed before the fishing activity and was able to pursue this activity because of mrs lowe’s substantial income we also note that mr lowe fished for recreation and pleasure long before commencing his competitive bass fishing activity he clearly enjoyed that activity and likely would have incurred significant fishing costs yearly for personal pleasure had he not conducted his claimed business activity we find this factor favors respondent elements of personal pleasure or recreation the presence of personal motives in carrying on of an activity may indicate that the activity is not engaged in for profit especially where there are recreational or personal elements involved sec_1_183-2 income_tax regs however we also note that a business will not be turned into a hobby merely because the owner finds it pleasurable suffering has never been made a prerequisite to deductibility 59_tc_312 mr lowe testified that fishing used to be fun when he was fishing recreationally but fishing in is not fun mr lowe’s fishing activity contained elements of personal pleasure and recreation but we find mr lowe’s testimony that the activity no longer was pleasurable during the years at issue credible this factor is neutral supplementary element of competitive efforts for profit additionally we find that mr lowe’s competitive strategy was not fully consistent with an intent to make a profit as we noted above none of the factors set out in sec_1_183-2 income_tax regs is necessarily determinative in the evaluation of profit objective and all facts and circumstances with respect to the activity must be taken into account golanty v commissioner t c pincite sec_1_183-2 income_tax regs all of the american bass tournaments in which mr lowe fished were team tournaments mr lowe would enter mrs lowe as his partner and then fish the tournaments alone this practice while allowing him to share the activity with his spouse doubled mr lowe’s entry fee we assume that had he fished with a fishing partner the partner would have paid his or her own share of the entry fee by fishing alone mr lowe also at least halved and most likely much more than halved his chances of winning mr lowe against very stiff competition would have had to catch more fish alone than any of his competitors could catch with both competitors fishing in order to win a tournament we do not find this conduct consistent with the intent to make a profit if mr lowe had been truly engaged in the bass fishing activity for profit he would have done everything in his power to increase his chances of winning and decrease his entry costs we do note that under this strategy had mr lowe won he would not have had to split the prize unfortunately when you do not win that does not matter with such a large handicap we believe winning would have been extraordinarily difficult and extremely improbable we find this factor favors respondent after considering all of the above factors as applied to the unique facts and circumstances of this case we conclude that mr lowe’s fishing activity was not engaged in for profit within the meaning of sec_183 therefore petitioners are not entitled to deduct expenses in excess of gross_income from the activity ii sec_6662 accuracy-related_penalty subsection a of sec_6662 imposes an accuracy-related_penalty of percent of any underpayment that is attributable to causes specified in subsection b respondent asserts that because petitioners did not engage in the fishing activity for profit and were not allowed to deduct expenses exceeding the gross_income from the fishing activity there was a substantial_understatement_of_income_tax sec_6662 there is an exception to the sec_6662 penalty when a taxpayer can demonstrate reasonable_cause for the underpayment and that the taxpayer acted in good_faith with respect to the underpayment sec_6664 regulations promulgated under sec_6664 further provide that the determination of reasonable_cause and good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs although we have determined that mr lowe’s fishing activity was not engaged in for profit under the circumstances of this close case we find reasonable_cause for the tax underpayment and that petitioners made a reasonable and good_faith error in applying the law to the facts of this case see connolly v commissioner tcmemo_1994_218 affd without published opinion 58_f3d_637 5th cir therefore petitioners are not liable for the sec_6662 accuracy-related_penalties for the years at issue the court has considered all of petitioners’ and respondent’s contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing decision will be entered under rule
